Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 1 of 7




 ATTACHMENT 1
            Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 2 of 7

                                                            U.S. Department of Justice

                                                            Criminal Division



Office of the Assistant Attorney General                    Washington, D.C. 20530




                                                    January 24, 2019
The Honorable Andrew E. Lelling
United States Attorney
District of Massachusetts
John Joseph Moakley United States Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Attention:            David Lazarus
                      Assistant United States Attorney

           Re:        United States v. Babich, et al. (Insys Therapeutics)

Dear Mr. Lelling:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Massachusetts for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Sue
Beisler to give testimony or provide other information in the above matter and in any further
proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to testify
or provide information on the basis of the privilege against self-incrimination.


                                                    Sincerely,



                                                        mon . Hulser
                                                      eputy Assistant Attorney General
            Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 3 of 7

                                                            U.S. Department of Justice

                                                            Criminal Division



Office of the Assistant Attorney General                    Washington, D.C. 20530




                                                    January 24, 2019
The Honorable Andrew E. Lelling
United States Attorney
District of Massachusetts
John Joseph Moakley United States Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Attention:            David Lazarus
                      Assistant United States Attorney

           Re:        United States v. Babich, et al. (Insys Therapeutics)

Dear Mr. Lelling:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Massachusetts for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Dion
Reimer to give testimony or provide other information in the above matter and in any further
proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to testify
or provide information on the basis of the privilege against self-incrimination.


                                                    Sincerely,



                                                        mond N. Hulser
                                                      eputy Assistant Attorney General
            Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 4 of 7

                                                            U.S. Department of Justice

                                                            Criminal Division



Office of the Assistant Attorney General                    Washington, D.C. 20530




                                                    January 24, 2019
The Honorable Andrew E. Lelling
United States Attorney
District of Massachusetts
John Joseph Moakley United States Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Attention:            David Lazarus
                      Assistant United States Attorney

           Re:        United States v. Babich, et al. (Insys Therapeutics)

Dear Mr. Lelling:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Massachusetts for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Xun Yu to
give testimony or provide other information in the above matter and in any further proceedings
resulting therefrom or ancillary thereto, provided that the witness refuses to testify or provide
information on the basis of the privilege against self-incrimination.


                                                    Sincerely,



                                                     aymond N. Hulser
                                                    Deputy Assistant Attorney General
            Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 5 of 7

                                                            U.S. Department of Justice

                                                            Criminal Division



Office of the Assistant Attorney General                    Washington, D.C. 20530




                                                    January 24, 2019
The Honorable Andrew E. Lelling
United States Attorney
District of Massachusetts
John Joseph Moakley United States Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Attention:            David Lazarus
                      Assistant United States Attorney

           Re:        United States v. Babich, et al. (Insys Therapeutics)

Dear Mr. Lelling:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Massachusetts for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Matt
Napoletano to give testimony or provide other information in the above matter and in any further
proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to testify
or provide information on the basis of the privilege against self-incrimination.


                                                    Sincerely,



                                                     aymond N. Hulser
                                                    Deputy Assistant Attorney General
            Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 6 of 7

                                                            U.S. Department of Justice

                                                            Criminal Division



Office of the Assistant Attorney General                    Washington, D.C. 20530




                                                    January 24, 2019
The Honorable Andrew E. Lelling
United States Attorney
District of Massachusetts
John Joseph Moakley United States Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Attention:            David Lazarus
                      Assistant United States Attorney

          Re:         United States v. Babich, et al. (Insys Therapeutics)

Dear Mr. Lelling:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Massachusetts for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Brett
Szymanski to give testimony or provide other information in the above matter and in any further
proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to testify
or provide information on the basis of the privilege against self-incrimination.


                                                    Sincerely,



                                                     aym nd N. Hulser
                                                    Deputy Assistant Attorney General
            Case 1:16-cr-10343-ADB Document 691-1 Filed 01/25/19 Page 7 of 7

                                                            U.S. Department of Justice

                                                            Criminal Division



Office of the Assistant Attorney General                    Washington, D.C. 20530




                                                    January 24, 2019
The Honorable Andrew E. Lelling
United States Attorney
District of Massachusetts
John Joseph Moakley United States Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210

Attention:            David Lazarus
                      Assistant United States Attorney

           Re:        United States v. Babich, et al. (Insys Therapeutics)

Dear Mr. Lelling:

        Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
hereby approve your request for authority to apply to the United States District Court for the
District of Massachusetts for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Oliver
Gauthier to give testimony or provide other information in the above matter and in any further
proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to testify
or provide information on the basis of the privilege against self-incrimination.


                                                    Sincerely,



                                                        mond N. Hulser
                                                      eputy Assistant Attorney General
